Case 2:20-mj-00154-EJY Document5 Filed 03/03/20 Page 1of5

 

fle

"RECEIVED
——ENTERED = seven gy
COUNSEL/PARTIES OF RECORD

 

AO 98 (Rev. 12/11) Appearance Bond

 

| MAR 03 2020
UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

 

for the CLERK US DIS
TRICT
District of Nevada | ay. DISTRICT OF EVADE a
United States of America 5 DEPUTY
v. } ——
, ; } Case No. 7° 7O- M -~1SY-€ py
VY Gequs D. Adams { /
Defendant }
APPEARANCE BOND
Defendant’s Agreement _

], [\aeq Ul S 0 Ad Wns” (defendant), agree to follow every order of this court, or any

court that considers this case, and I further agree that this bond may be forfeited if I fail:
( X ) to appear for court proceedings;
( ae if convicted, to surrender to serve a sentence that the court may impose; or
( ) to comply with all conditions set forth in the Order Setting Conditions of Release.

 

Type of Bond
( (1) This is a personal recognizance bond.
(  )(2) This is an unsecured bond of $
( ) (3) This is a secured bond of $ , secured by:

 

( ) @$_ in cash deposited with the court.

{ ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(describe the cash or other property, including claims on it - such as a lien, mortgage, or loan - and attach proof af

ownership and value):

If this bond is secured by real property, documents to protect the secured interest may be filed of record.

€ =) (©)a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):

Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgement of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
Case 2:20-mj-00154-EJY Document5 Filed 03/03/20 Page 2 of 5

AO 199A (Rev. 12/11) Order Setting Conditions of Release Page 1 of

UNITED STATES DISTRICT COURT

Pages

 

 

for the
District of Nevada
United States of America )
v. )
) CaseNo. 7’ Ay. Mo: ISY-=
, Vbrn JY
NVacquis 2 deme
’ Defendant

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at:

 

Place

 

on

 

Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.
Case 2:20-mj-00154-EJY Document5 Filed 03/03/20 Page 3 of 5

AO 199B (Rey. 04/14) Additional Conditions of Release Page of Pages

 

ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the defendant’s appearance and the safety of other persons or the
community, IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:
SUPERVISION
( ) (6) The defendant is placed in the custody of:
Persen or organization

 

Address (only if above is an organization)

 

 

City and state Tel. No.

 

 

who agrees (a) to supervise the defendant in accordance with all of the conditions of release, (b) to use every effort to assure the defendant’s
appearance at all scheduled court proceedings and (c) to notify the court immediately if the defendant violates any condition of release or

 

disappears.
Signed:
Custodian or Proxy Date
( wo The defendant shall report to: ots. Pretrial Services Office ote Vegas 702-464-5630 ( ) Reno 775-686-5964
netoterthan: WTI LA) Z4NOuURS (US. Probation Office () Las Vegas 702-527-7300 ( ) Rena 775-686-5980

( } (8) The defendant is released on the conditions previously imposed.
BOND
( } > (@) The defendant shall execute a bond or an agreement to forfeit upon failing to appear as required the following sum of money or designated

property: .

 

( } (10) The defendant shall post with the court the fallowing proof of ownership of the designated property, or the follawing amount or percentage of
the above-described sum:
( } (11) The defendant shall execute a bail bond with solvent sureties in the amount of $

 

 

PENDING MATTERS
( ) (12) The defendant shall satisfy all outstanding warrants within days and provide verification to Pretrial Services or the supervising officer.
( ) (13) The defendant shall pay all outstanding fines within____days and provide verification to Pretrial Services or the supervising officer.

( ) (14) The defendant shall abide by all conditions of release of any current term of parole, probation, or supervised released.

IDENATFICATION

( (15) The defendant shall use his/her true name only and shal] not use any false identifiers.

( ) (16) The defendant shall not possess or use false or fraudulent access devices.

TRAVEL

( ) (17) The defendant shall surrender any passport and/or passport card to U.S. Pretrial Services or the supervising officer.

( ) (18) The defendant shall report any lost or stolen passport or passport card to the issuing agency as directed by Pretrial Services or the supervising
officer within 48 hours of release.

( )y (19) The defendant shall net cbtain a passport or passport card.

 

( (20) The defendant shall abide by the following restrictions on personal association, place of abode, or travel:

Trave} is restricted to the following areas:

(Wein Comnty NV (Masts County. NV_(_)Stat of NV (_) Continental LSA A, other Nb] CAN
( ) , (21) The defendant may travel to for the purpose of

 

 

REHDENCE K.
(V) (22) The defendant shall maintain residence at (¥) current or( } at:

 

and may not move prior to obtaining permission from the Court, Pretrial Services or the supervising officer.

( ) (23) The defendant shall maintain residence at a halfway house or community corrections center as Pretrial Services or the supervising officer
considers necessary. ,

( ) (24) The defendant shail pay all or part of the costs for residing at the halfway house or community corrections center based upon his/her
ability to pay as Pretrial Services or the supervising officer determines.

 

( ) (25) The defendant shall return to custody each (week) day at o’clock after being released each (week) day at
o’clock for employment, schooling, or the following purpose(s):

EMPLOYMENT

( (26) The defendant shall maintain or actively seek lawful and verifiable employment and notify Pretrial Services or the supervising officer prior to
any change.

(27) The defendant shall not be employed in, or be present in, any setting directly involving minor children.

 

()

( ) (28) The defendant shall not secure employment in the following field(s):

( ) (29) The defendant is prohibited from employment/self-employment in a setting where he/she has access to financial transactions or the personal
identifiers of others.
i

Case 2:20-mj-00154-EJY Document5 Filed 03/03/20 Page 4of 5

~ AO 199B (Rey. 04/14) Additional Conditions of Release, continued Pages of Pages

 

 

EDUCATION/VOCATION

( ) (0) The defendant shall maintain or commence an education or vocational program as directed by Pretrial Services or the supervising officer.

CONTACT

( ) (31) The defendant shall avoid all contact directly or indirectly with any person who is or may become a victim or potential witness in the
investigation or prosecution, including but not limited to:

 

(32) The defendant shall avoid all contact directly or indirectly with co-defendant(s) unless it is in the presence of counsel.

~~
—

(33) The defendant is prohibited from contact with anyone under the age of 18, unless in the presence of a parent or guardian who is aware of the
alleged instant offense.

( ) (34) The defendant shall report as soon as possible to Pretrial Services or the supervising officer any contact with Jaw enforcement personnel,
including but not limited to any arrest, questioning, or traffic stop.

FIREARMS/WEAPONS

( ) (35) The defendant shall refrain from possessing a firearm, destructive device, or other dangerous weapons.

( ) (36) Any firearms and/or dangerous weapons shall be removed from the defendant’s possession within 24 hours of release from custody and the
defendant shall provide written proof of such to Pretrial Services or the supervising officer.

SUBSTANCE ABUSE TESTING AND TREATMENT

( )Y (37) The defendant shall submit to an initial urinalysis. If positive, then (38) applies.

) (38) The defendant shall submit to any testing required by Pretrial Services or the supervising officer to determine whether the defendant is using a
prohibited substance. Any testing may be used with random frequency and may include urine testing, the wearing of a sweat patch, a remote
alcohol testing system and/or any form of prohibited substance screening or testing. The defendant shall refrain from obstructing or attempting
to obstruct or tamper, in any fashion, with the efficiency and accuracy of any prohibited substance testing or monitoring which is/are required
as a condition of release.

(V") (39) The defendant shall pay all or part of the cost of the testing program based upon his/her ability to pay as Pretrial Services or the supervising
officer determines.

) (40) The defendant shall refrain from use or unlawful possession of a narcotic drug or other controlled substances defined in 21 U.S.C. §802,
unless prescribed by a licensed medical practitioner. Th) 5 wntluder Mees ene tnd Jo a |tems

) (41) The defendant shall refrain from any use of alcohol. Cone mn THe : v

) (42) The defendant shall refrain from the excessive use of alcohol. v .

( ) (43) The defendant shall refrain from the use or possession of synthetic drugs or other such intoxicating substances.

A (44) The gefendant shall not be in the presence of anyone using or possessing:

(
(

(¥) (44A) A narcotic drug or other controlled substances
( ) (44B) Alcohol
{ ) (44C) Intoxicating substances or synthetics
( ) (45) The defendant shail participate in a program of inpatient or cutpatient substance abuse therapy and counseling if Pretrial Services or the
supervising officer considers it advisable.
( ) (46) The defendant shall pay all or part of the cost of the substance abuse treatment program or evaluation based upon his/her ability to pay as
determined by Pretrial Services or the supervising officer.
MENTAL HEALTH TREATMENT
( ) (47) The defendant shall undergo medical or psychiatric treatment.
( ) (48) The defendant shall submit to a mental health evaluation as directed by Pretrial Services or the supervising officer.
( ) (49) The defendant shall pay all or part of the cost of the medical or psychiatric treatment program or evaluation based upon his/her ability to pay
determined by Pretrial Services or the supervising officer.
LOCATION MONITORING ;
( }  (50)The defendant shall participate in one of the following location monitoring program components and abide by its requirements as Pretrial
Services or the supervising officer instructs.
( ) (OA) Curfew.
The defendant is restricted te his/her residence every day from to and/or a time schedule
deemed appropriate by Pretrial Services or the supervising officer.
( ) (50B) Home Detention.
The defendant is restricted to his/her residence at all times except for employment; education; religious services; medical,
substance abuse or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities pre-
approved by Pretrial Services or the supervising officer.
€ ) (50C) Home Incarceration.
The defendant is restricted to 24-hour-a-day lock-down except for medical necessities and court appearances or other activities
specifically approved by the court.
Case 2:20-mj- “00154- EJY Document5 Filed 03/03/20 Page 5of5
AO 199C (Rev. 09/08) Advice of Penalties Page. of Pages

ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT: Ad GANGS CASE:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

 

 

 

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i-¢., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

T acknowledge that I am the defendant in this case and that I am aware of the conditions of release. 1 promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.

M fp ~~

efendair's Ca Peendanrs signarney

[AB PEFR Sele dab VADYC
‘

 

Directions to the United States Marshal

A me defendant is ORDERED released after processing. * Ne

( ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the woh ee
defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
produced before the appropriate judge at the time and place specified.

ow: 33 |20 - Dat) Youdlatn

\F dicial Officer's Signature

LAYNA J. YOUCHAH":
U.S, MAGISTRATE JUDGE:

Printed name and title

 

 

 

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE US. ATTORNEY U.S. MARSHAL
